                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


    ALBERT ROBINSON,
                                    1:18-cv-09658-NLH-JS
    Plaintiff,
                                    MEMORANDUM
    v.                              OPINION & ORDER

    SECTION 23 PROPOERTY OWNER'S
    ASSOCIATION, INC., et al.,


    Defendants.


HILLMAN, District Judge

     WHEREAS, on May 30, 2018, Plaintiff, Albert Robinson,

appearing pro se, 1 filed a complaint against eighteen individual

and corporate defendants 2; and

     WHEREAS, after many of the defendants were served with

Plaintiff’s complaint and several filed motions to dismiss, 3 and

after Plaintiff filed his own “Motion for Final Summary

Judgment” in his favor on his claims in his original complaint

(Docket No. 28, Sept. 7, 2018), on October 19, 2018, Plaintiff

filed a First Amended Complaint (Docket No. 66); and


1 Plaintiff is proceeding in forma pauperis pursuant to 28 U.S.C.
§ 1915(a)(1).
2 As noted in the Court’s May 30, 2018 complaint screening Order,
this case appears to be duplicative of 16-9384. (Docket No. 2.)
3 Currently eight motions to dismiss are pending.   (Docket No.
18, 26, 27, 45, 50, 63, 64, 70.)
      WHEREAS, pursuant to Federal Civil Procedure Rule 15(a)(1),

“A party may amend its pleading once as a matter of course

within: (A) 21 days after serving it, or (B) if the pleading is

one to which a responsive pleading is required, 21 days after

service of a responsive pleading or 21 days after service of a

motion under Rule 12(b), (e), or (f), whichever is earlier.”;

and

      WHEREAS, Rule 15(a)(2) further provides, “In all other

cases, a party may amend its pleading only with the opposing

party's written consent or the court's leave.”; and

      WHEREAS, under Local Civil Rule 15.1, “a party who seeks

leave to amend a pleading shall do so by motion, which shall

state whether such motion is opposed, and shall attach to the

motion: (1) a copy of the proposed amended pleading; and

(2) a form of the amended pleading that shall indicate in what

respect(s) it differs from the pleading which it proposes to

amend, by bracketing or striking through materials to be deleted

and underlining materials to be added”; and

      WHEREAS, the purpose of Fed. R. Civ. P. 15(a) and Local

Civil Rule 15.1 is “to give the Court and the parties a chance

to evaluate the sufficiency of the proposed pleading,” Folkman

v. Roster Fin., 2005 WL 2000169, at *8 n.7 (D.N.J. 2005)

(discussing the predecessor L. Civ. R. 7.1(f)) (citing U.F.C.W.

Local 56 v. J.D.'s Market, 240 F.R.D. 149, 150 (D.N.J. 2007)

                                 2
(stating that one of the “cardinal rules” for a party seeking

leave to amend a pleading is that a copy of the proposed amended

pleading be attached to the motion)); see also Lake v. Arnold,

232 F.3d 360, 374 (3d Cir. 2000) (holding that even where the

district court failed to provide a reason for its denial of

plaintiffs' motion to amend the complaint, the court had not

abused its power in denying the motion because the plaintiffs'

“failure to provide a draft Amended Complaint would be an

adequate basis on which the court could deny the [plaintiffs']

request”); and

     WHEREAS, Plaintiff’s First Amended Complaint does not meet

the requirements of Rule 15(a)(1) such that he was permitted to

file it without defendants’ consent or leave of Court; and

     WHEREAS, for Rule 15(a)(2) to apply, Plaintiff has not

indicated that he received defendants’ consent to file his

amended complaint, and Plaintiff (1) has failed to seek this

Court’s leave to file his amended complaint by way of a formal

motion, and (2) has failed to demonstrate how his amended

complaint differs from his original complaint 4; and

     WHEREAS, even though Courts provide “greater leeway to pro

se litigants” in narrow circumstances, “pro se litigants still



4 It appears that Plaintiff has attempted to add new defendants,
but it is unclear to the Court how the amended complaint
otherwise differs from his original complaint.

                                3
must allege sufficient facts in their complaints to support a

claim,” “they still must serve process on the correct

defendants,” and “[a]t the end of the day, they cannot flout

procedural rules - they must abide by the same rules that apply

to all other litigants,” Mala v. Crown Bay Marina, Inc., 704

F.3d 239, 245 (3d Cir. 2013) (citations omitted);

     Accordingly,

     IT IS on this      24th   day of   October   , 2018

     ORDERED that Plaintiff’s First Amended Complaint [66] be,

and the same hereby is, STRICKEN, and Plaintiff’s original

complaint remains the operative pleading. 5



                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




5 Plaintiff is not precluded from seeking leave to file an
amended complaint under Fed. R. Civ. P. 15(a) and Local Civil
Rule 15.1, but Plaintiff is reminded that he must follow the
requirements of the Rules. The Court also notes that in order
to obtain leave, Plaintiff must demonstrate the absence of undue
delay, bad faith, dilatory motive, unfair prejudice, or futility
of amendment, particularly considering the eight pending motions
filed by defendants to dismiss his original complaint. Jang v.
Boston Scientific Scimed, Inc., 729 F.3d 357, 367 (3d. Cir.
2013).

                                4
